Case 2:21-cv-02552-SHL-atc Document 15 Filed 08/28/21 Page 1 of 4                   PageID 79




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISION

G.S., by and through his parents and next
friends, BRITTANY AND RYAN SCHWAIGERT;
S.T., by and through her mother and next friend,
EMILY TREMEL; and on behalf of those
similarly situated,

        Plaintiffs,
v.                                                         Case No. 21-02552-SHL-atc

GOVERNOR BILL LEE, in his official
capacity as GOVERNOR OF TENNESSEE,
SHELBY COUNTY, TENNESSEE,
      Defendants.
______________________________________________________________________________

                 MOTION FOR COURT TO HEAR TESTIMONY
______________________________________________________________________________


        Plaintiffs have sought a Temporary Restraining Order and Preliminary Injunction against

Defendants, Governor Bill Lee and Shelby County, Tennessee, enjoining and restraining the

enforcement of Executive Order No. 84 and ordering Shelby County, Tennessee to reinstate the

school mask mandate set forth in Health Order Nos. 24 and 25. This Court has set a hearing on

Monday, August 30, 2021 at 11:00 A.M. Plaintiffs seek leave of court to present live and remote

testimony of Plaintiffs and medical and public health experts. For grounds, Plaintiffs state as

follows:

     1. Plaintiffs Brittany Schwaigert will be present in court on Monday, August 30, 2021 at

        11:00. She intends to present testimony regarding G.S.’s medical conditions, his special

        needs, the detriment caused by remote learning, and the negative impacts of the mask opt-

        out provisions of Executive Order No. 84.




                                                1
Case 2:21-cv-02552-SHL-atc Document 15 Filed 08/28/21 Page 2 of 4                    PageID 80




  2. Plaintiff Emily Tremel is under quarantine for COVID-19 and cannot be physically present

     in Court on August 30, 2021. She was exposed to COVID-19 by her daughter, S.T., who

     contracted COVID-19 in school likely as direct and proximate result of Executive Order

     No. 84. She will be available to the Court by videoconference through Microsoft Teams.

     The intends to present testimony regarding S.T.’s medical conditions, her special needs,

     the detriment caused by remote learning, her daughter’s ineligibility to receive the vaccine,

     and the negative impacts of the mask opt-out provisions of Executive Order No. 84.


  3. Sara Cross, M.D. is a physician board certified in infectious disease and internal medicine.

     She will be physically present in Court on August 30, 2021. She has cleared her calendar

     to make herself available to testify regarding the detrimental public health effects of

     Executive Order No. 84, the efficacy and necessity of universal masking, the specific

     pediatric implications for medically vulnerable children, the prevalence of conditions

     rendering children medically vulnerable to COVID-19 in Shelby County, and all other

     matters addressed in her declaration filed in this cause. (ECF 2-5.)


  4. Joi Wilson-Townsend, MPH, M.D. is a physician with a background in public health who

     is board certified in pediatric medicine leading the COVID team for Memphis Children’s

     Clinic. She will be treating patients on Monday, August 30, 2021 and is unable to be present

     in-person to testify, but she has arranged her schedule to be available to testify via

     Microsoft Teams regarding the current state of the COVID epidemic in Shelby County, the

     detrimental public health effects of Executive Order No. 84, the specific pediatric

     implications for medically vulnerable children, the prevalence of conditions rendering

     children medically vulnerable to COVID-19 in Shelby County, and all other matters




                                              2
Case 2:21-cv-02552-SHL-atc Document 15 Filed 08/28/21 Page 3 of 4                      PageID 81




     addressed in her declaration filed in this cause. (ECF 2-4.) She can be available to testify

     upon thirty (30) minutes notice.


  5. Plaintiffs aver that this testimony will permit the Court to render a more fully informed

     decision as to Plaintiffs’ application for a Temporary Restraining Order and/or Preliminary

     Injunction and to ascertain information necessary to resolve any questions the Court may

     have regarding the appropriateness of class certification.


  6. Plaintiffs are presently inquiring about the possibility and necessity of presenting additional

     witnesses to testify regarding issues related to the Temporary Restraining Order and

     Preliminary Injunction application as well as class certification issues and will advise the

     Court via notice as soon as practicable should they intend to present other witnesses.


     Wherefore, premises considered, Plaintiffs move this Court for an order permitting

  both live and remote testimony as outlined above.


                                                    Respectfully Submitted,

                                                    DONATI LAW, PLLC

                                                    /s/Brice M. Timmons
                                                    Bryce W. Ashby—TN Bar #26179
                                                    Brice M. Timmons—TN Bar #29582
                                                    Robert A. Donati—TN Bar #25355
                                                    Craig A. Edgington -—TN Bar #38205
                                                    1545 Union Avenue
                                                    Memphis, TN 38104
                                                    Phone: 901.278.1004
                                                    Fax: 901.278.311
                                                    Email:
                                                    bryce@donatilaw.com
                                                    robert@donatilaw.com
                                                    brice@donatilaw.com
                                                    craig@donatilaw.com
                                                    Counsel for Plaintiffs


                                                3
Case 2:21-cv-02552-SHL-atc Document 15 Filed 08/28/21 Page 4 of 4                PageID 82




                              CERTIFICATE OF SERVICE


       A copy of the foregoing was served on Counsel for Defendants via the Court’s ECF
system or via email on this the 28th day of August, 2021.


                                                 /s/Brice M. Timmons




                                             4
